ERVIN, Judge.
Appellants appeal the granting of a motion to dismiss their complaint. In so doing, the trial court had considered a prior judgment in appellants’ favor in another case. We reverse, finding that the trial court went beyond the four corners of the complaint in considering the motion. See Dawson v. Blue Cross Association, 293 So.2d 90, 93 (Fla. 1st DCA 1974). Accord Livingston v. Spires, 481 So.2d 87 (Fla. 1st DCA 1986) (“Since appellant’s complaint did not mention the prior final judgment of dissolution, the complaint does not ‘affirmatively and clearly’ show the ‘conclusive applicability’ of res judicata to bar this action.”). By virtue of our decision regarding the first point raised, we do not address appellant’s second issue.
Reversed and remanded for further proceedings consistent with this opinion.
WIGGINTON, J., and FRANK, RICHARD H., Associate Judge, concur.